           Case 1:19-cv-09555-VSB Document 31
                                           30 Filed 05/12/20
                                                    05/11/20 Page 1 of 2




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          May 11, 2020

United States District Judge Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square, Room 415
New York, New York 10007

        Re:       Deleston v. Shannon’s Green Door, Inc. et al., Case No.: 1:19-cv-9555-VSB

Dear District Judge Broderick:

       This office represents the Plaintiff Jermaine Deleston (“Plaintiff”) in connection with the
above-referenced action. I write in connection with this Court’s Order to Show Cause, dated April
30, 2020. (D.E. 27).

        On May 1, 2020, Plaintiff served a copy of the Court’s Order to Show Cause and Supporting
Papers (collectively the “Papers”) upon the defendant Shannon’s Green Door, Inc.’s registered agent
designated for service in New York via overnight mail. (D.E. 29). The Papers were returned as
undeliverable. Plaintiff is serving an additional copy of the Papers at the subject business address.
Plaintiff also sent a copy of the Papers to counsel for the defendant Cats West 57 Street, LLC (“Cats
West”) via email and inquired into any additional addresses for the non-appearing defendant.
Counsel for Cats West did not have any additional addresses for the subject restaurant and indicated
the property manager emailed a copy of the Papers to the business owner.

       As a result, Plaintiff is respectfully requesting an adjournment of the Order to Show Cause
hearing scheduled for May 21, 2020 to a date in mid-July.

        Upon the governor’s anticipated lift of the stay at home order, Plaintiff would like additional
time to make further effort in having defendant Shannon’s Green Door, Inc. appear in this action.




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
                 Case 1:19-cv-09555-VSB Document 31
                                                 30 Filed 05/12/20
                                                          05/11/20 Page 2 of 2




     U.S. District Judge Vernon S. Broderick
     May 11, 2020
     Page Two




              We thank the Court for your time and consideration in this matter.

                                                                       Respectfully submitted,

                                                                       BASHIAN & PAPANTONIOU, P.C.

                                                                       /s/ Erik M. Bashian
            5/12/2020                                                  ________________________
                                                                       Erik M. Bashian, Esq.
The Order to Show Cause hearing set for May 21, 2020
is adjourned to July 17, 2020 at 11:30 a.m.




      cc:     Emily R. Pankow, Esq. (via CM/ECF)




         500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
